ACCEPTED
                                                                                             05-15-01220-CV
                                                                                  FIFTH COURT OF APPEALS
                                                                                             DALLAS, TEXAS
                                                                                       11/9/2015 11:14:58 AM
                                                                                                  LISA MATZ
                                                                                                      CLERK


                                 NO. 05-15-01220-CV

IN THE INTEREST OF                          §            IN THE COURT FILED
                                                                      OF APPEALS
                                                                            IN
                                            §                      5th COURT OF APPEALS
                                            §                           DALLAS, TEXAS
N.A.                                        §                      11/9/2015
                                                                       FIFTH11:14:58 AM
                                                                              DISTRICT
                                            §                             LISA MATZ
                                                                            Clerk
                                            §
CHILD                                       §                                OF TEXAS

          MOTION TO REINSTATE REQUEST FOR REPORTERS RECORD

TO THE HONORABLE JUDGES OF THE COURT OF APPEALS FIFTH DISTRICT OF
TEXAS:

       NOW COMES Frank Adler, court-appointed attorney for appellant and requests

that the Court grant this Motion to Reinstate Request for Reporters Record. In support,

counsel shows:

       Counsel filed a Notice of Appeal and Request for Preparation of Reporter’s

Record with the Dallas County District Clerk on October 2, 2015. Appellant’s Counsel

admits that he did not properly notify the Court Reporter of the Request for Reporter’s

Record on October 2, 2015 and was unaware that she still had not been notified on

October 28, 2015.

       Appellant’s Counsel has since properly notified the Court Reporter and it is his

understanding that the Reporter’s Record will be very brief as the parties to the lawsuit

had executed a Mediated Settlement Agreement and the only official record made on

the date of the termination trial was a Mediated Settlement Agreement prove-up.

       WHEREFORE, PREMISE CONSIDERED, Movant, Frank Adler, prays the Court

grant his motion and give him a one-time exception for failing to properly notify the

Court Reporter of his Request for Reporter’s Record.
                                                Respectfully submitted,



                                                Frank Adler
                                                Attorney for Respondent Mother
                                                SBN: 24056787
                                                2501 Avenue J, Suite 100
                                                Arlington, Texas 76006
                                                Tel: 817-633-3838
                                                Fax: 888-605-7225
                                                Email: frankadlerlaw@gmail.com


                              CERTIFICATE OF SERVICE

        I certify that a true copy of the above was served on each attorney of record or
party in accordance with the Texas Rules of Civil Procedure on November 9, 2015.




                                                Frank Adler




                           CERTIFICATE OF CONFERENCE

        Counsel contacted Lori Ordiway, appellate counsel for the TDFPS, on the merits
of this motion and she was not opposed.

       Counsel made diligent efforts to speak with Ben Barton, Guardian/attorney ad
litem for the child, on the merits of this motion but was unable to reach him before filing
this document.




                                                Frank Adler